Kuhn, C. J.
{after stating the facts). It is the: contention of claimant’s counsel that the work the decedent was doing at the time that he met his death, was hard and laborious, and that it would be impossible to say that this hard work, done just prior to his. death, was not the proximate cause thereof. The testimony of the physicians showed that in the condition that the decedent was in, death might have come to him while lying quiet, even while taking a breath. We are not satisfied that this record discloses, or that-there is any evidence to warrant the claim, that any accident occurred or that anything unforeseen or unexpected happened in the performance of his work at the time in quéstion. The deceased was doing the work which he had been engaged to do, in the usual way. The evidence is conclusive that when stricken with heart failure, he collapsed and sank, or fell, and sustained superficial scratches or bruises on his face, which are not claimed to have contributed in any way to his death. The case of Schroetke v. Jackson-Church Co., 193 Mich. 616 (160 N. W. 383, L. R. A. 1917D, 64), is relied upon by the claimant. We are, however, of the opinion that that case is distinguishable from the situation now before us, as it was made clearly to appear that there was in that case an unexpected and fortuitous event, viz., the fire which the deceased attempted to extinguish, and as a result of his efforts to that end and to give an alarm, and of the attendant excitement, he died of heart failure. In that case the court said:
“In the instant case the whole circumstance, including the fire, the overexertion and the excitement of the deceased, may be said to have been an accident. It was certainly a fortuitous circumstance.”
The case of Kutschmar v. Briggs Manufacturing Co., 197 Mich. 146 (163 N. W. 933), is more similar to the case before us. There the employee as in the case *221at bar, was engaged at the moment of his injury in his usual and ordinary employment and in the usual and ordinary way.
It not having been made to appear that at the time claimant’s decedent met his death any fortuitous or unusual circumstance occurred, it follows that there is no evidence of an accident, and that the board erred in so holding and in awarding compensation, which can be only awarded for accidental injury by the terms of the act. Stombaugh v. Wire Fence Co., 198 Mich. 445 (164 N. W. 537); Van Gorder v. Motorcar Co., 195 Mich. 588 (162 N. W. 107).
The judgment is reversed.
Stone, Ostrander, Bird, Moore, Steere, Brooke, and Fellows, JJ., concurred.